DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 01/13/2022. The amendments made to the claims do not place the application in condition for allowance for the reasons set forth below. Claims 1-20 are pending. Claim 8 is cancelled and Claims 1-5 and 10-20 remain withdrawn from consideration. 
The amendments to claim 6 are sufficient to overcome the objection and rejection under 35 U.S.C. 101. Therefore, the objection and rejection of claim 6 under 35 U.S.C. 101 are withdrawn.
Election/Restriction
Applicant's election with traverse of Group I, drawn to a clot removal device and Species B, drawn to the clot removal device of Fig. 5A-6C in the reply filed on 01/13/2022 is acknowledged. The traversal is on the ground(s) that newly amended claim 16 is related to elected Species B and therefore claims 17-20, which are dependent from claim 16, are also related to elected Species B and should be rejoined. This argument is not found persuasive. While the amendment to claim 16 causes claims 16-20 to be related to Species B, it is noted that claims 16-20 are also part of the invention of non-elected Group II, drawn to a method of treating a patient with an occluded vessel. 

The requirement is therefore made FINAL.
Response to Arguments
Applicant's arguments filed 01/13/2022 have been fully considered but they are not persuasive. 
Regarding the rejection of claim 7 under 35 U.S.C. 112(b), Applicant argues that the amendments clarify the features of claim 7. However, it is the Examiner’s position that the amendments are not sufficient to overcome the rejection. Applicant has amended claim 7 to recite “the first diameter of the cylindrical body section”. Claim 6, from which claim 7 depends, introduces “a first diameter” of the stentriever in line 9. While the stentriever includes the cylindrical body section, reciting a first diameter of the stentriever does not necessitate a first diameter of the cylindrical body section since the stentriever also includes a spiral section. Therefore, it is unclear if the “first diameter of the cylindrical body section” of claim 7 is the same as the “first diameter” of the stentriever or if it is a new dimension.
Regarding the rejection of claims 6-7 and 9 under 35 U.S.C. 102 (a)(1) as being anticipated by Vale (WO 2017/089424), Applicant argues that newly amended claim 6 includes limitations not disclosed by Vale or Razack (WO 2021113302), namely that:

	However, it is the Examiner’s position that the combination of Vale and Razack discloses the newly added limitations.
Applicant argues that Razack fails to describe puller 109 as configured to “retract the distal end of the stentriever proximally to move the stentriever to a second diameter” as claimed. Although Razack describes puller 109 as being configured to “hold the distal end of the apparatus in a selected position within the vessel when withdrawing the delivery catheter”, Razack also describes that it is configured for “pushing the apparatus distally to deploy the apparatus within the vessel” (see Razack paragraph [0041]). It is understood that puller 109, if capable of holding and pushing the stentriever, is also capable of pulling (i.e., retracting) the stentriever as its name suggests. 
It is also noted that Razack is not relied upon to teach the stentriever moving to a second diameter upon retraction. Razack is simply used to teach having a pull wire attached to a distal end of the stentriever. The pull wire of Vale as modified by Razack would be capable of retracting the distal end of the stentriever to move the stentriever to a second diameter since the pull wire would be attached to the distal end of the stentriever and it is understood that when the stentriever is retracted, the device expands to a diameter greater than the diameter in the clot pinching configuration (see Vale page 16, lines 29-33 and page 17, lines 1-7). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 7, it is unclear if “the first diameter of the cylindrical body” recited in line 3 is the same as the first diameter of the stentriever introduced in claim 1 or if it is a new dimension. For examination purposes, “the first diameter of the cylindrical body” has been construed as the first diameter of the stentriever. To alleviate this issue, the claim may be rewritten to recite “the first diameter of the stentriever”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Vale (WO 2017/089424), in view of Razack (WO 2021/113302).

Razack discloses a similar clot removal device, wherein the pull wire is affixed to multiple regions of the stentriever including the distal end (the pull wire 109 may be connected to distal end 114 see paragraph [0053] and Fig. 1) for the purpose of providing a central support to hold the distal end during device deployment and positioning (see paragraph [0041]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the pull wire as taught by Vale, such that the pull wire connects to a distal end of the stentriever as taught by Razack, since doing so would provide support to the distal end during device deployment and positioning (see Razack paragraph [0041]).
The pull wire of Vale as modified by Razack would be capable of retracting the distal end of the stentriever to move the stentriever to a second diameter since the pull wire would be attached to the distal end of the stentriever and it is understood that when the stentriever is retracted, the device expands to a diameter greater than the diameter in the clot pinching configuration (see Vale page 16, lines 29-33 and page 17, lines 1-7).
Regarding claim 7, the combination of Vale and Razack teaches the device of claim 6, wherein when the pull wire is retracted proximally in relation to the stentriever, the cylindrical body section radially expands to be greater than the first diameter of the stentriever in the pinching configuration (it is understood that the device changes diameter as it is pulled proximally via the pull wire to conform to the vessel and that the 
Regarding claim 9, the combination of Vale and Razack teaches the device of claim 6, wherein a portion of the spiral section encircles the pull wire (the spiral section 2056 partially encircles the shaft 2052, see Vale Fig. 48).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155.  The examiner can normally be reached on Monday-Friday 8:00am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771